Appeal by the People from an order of the Supreme Court, Kings County, dated April 17, 1979, which, after a hearing, granted defendants’ motion to suppress certain physical evidence. Order modified, on the law and the facts, by deleting therefrom the provision which granted the motion to suppress as to defendant Rudy Vasquez and substituting therefor a provision denying the motion as to him. As so modified, order affirmed. We agree with Criminal Term insofar as it determined that the investigators lacked probable cause to arrest defendant Galler and search the van he was driving (see People v Vassallo, 46 AD2d 781; People v Monforte, 57 AD2d 576). We disagree with Criminal Term’s finding that the People failed to show that defendant Vasquez knowingly and voluntarily consented to the search of his apartment. It clearly appears from the record that his consent was voluntary and was not induced by overbearing official conduct (see People v Gonzalez, 39 NY2d 122). Accordingly, the motion to suppress as to defendant Vasquez should be denied. Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.